             Case 2:17-cr-00281-RAJ Document 62 Filed 07/16/20 Page 1 of 1




 1                                                          The Honorable Richard A. Jones
 2
 3
 4
 5                     UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF WASHINGTON
 6
                                   AT SEATTLE
 7
      UNITED STATES OF AMERICA,                       NO. 2:17-cv-00281-RAJ
 8
                           Plaintiff
 9                                                    ORDER
                      v.
10
      ANGELO RALPHEL GUTIERREZ,
11
12                         Defendant.

13
14         THIS MATTER comes before the Court on Defendant Angelo Ralphel Gutierrez’s

15 Motion for Appointment of Counsel. Dkt. 58. Mr. Gutierrez’s motion sought
16 appointment of counsel to assist with a potential motion for compassionate release. The
17 motion was docketed in error as a Motion to Reduce Sentence re Section 404 of the First
18 Step Act (Compassionate Release), but has since been corrected to accurately reflect the
19 nature of the motion.
20        Having considered the motion, and having been notified by Mr. Gutierrez’s

21 attorney for his original sentencing that Mr. Gutierrez has decided against pursuing a
22 motion for compassionate release at this time, Mr. Gutierrez’s Motion for Appointment
23 of Counsel is DENIED WITHOUT PREJUDICE as moot.
24       DATED this 16th day of July, 2020.

25
26
                                                   A
27                                                 The Honorable Richard A. Jones
                                                   United States District Judge
28


     ORDER - 1
